DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-8 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein said main housing outlet (1D) is aligned with said motor body inlet (2A) by said main housing engagement surface (1E) engaging said motor body engagement surface (2B) so as to directly connect to said main housing end (7A) of said transition water joint (7) to said main housing outlet (1D) and said motor body end (7B) of said transition water joint (7) to said motor body inlet (2A) (see figs. 2A and 2B below) -- in the combination as claimed.
Claims 2-6 are allowed due to dependence on claim 1.


    PNG
    media_image1.png
    869
    637
    media_image1.png
    Greyscale

Regarding claim 7 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a transition water joint (7) being comprised of a main housing end (7A), a 73motor body end (7B) opposite said main housing end (7A), and a raised portion (7D) between 74said main housing end (7A) and said motor body end (7B), 75wherein said main housing outlet (1D) is aligned with said motor body inlet (2A) by 76said raised portion (7D) between said controller main housing (1) and said motor body (2) so 77as to directly connect to said main housing end (7A) of said transition water joint (7) to said 78main housing outlet (1D) and said motor body end (7B) of said transition water joint (7) to said 79motor body inlet (2A) (see figs. 2A and 2B above) -- in the combination as claimed.
Claim 8 is allowed due to dependence on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834